DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Only claims having the status of “currently amended” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn - currently amended” (see MPEP § 714[R6]).
The status of amended withdrawn claim 20 needs to be indicated as “withdrawn - currently amended”.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3, the limitation “directly n” needs to be changed to “directly on”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 4, the limitation “and ferroelectric material” needs to be changed to “and a ferroelectric material” because of the first mentioned.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2009/0294906).
Regarding claim 12, Suzuki (Fig. 1B) discloses a multi-level FRAM cell comprising: an upper metal line and upper via 62 ([0155]); a lower metal line 32 and lower via 34 ([0058]); and a tapered vertical ferroelectric capacitor 3 ([0044]) with a first metal electrode 4 ([0050]) directly contacting to the upper via 62 (plug portion) and a second metal electrode 2 ([0051]) directly contacting to the lower via 34.
Regarding claim 18, Suzuki (Fig. 1B) further discloses the tapered vertical ferroelectric capacitor is offset with respect to the upper via 62 and the lower via 34 such that the lower via and the upper via are laterally offset from one another.
Regarding claims 17 and 19, Suzuki does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Suzuki’s device both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 6,281,535) in view of Suzuki (US 2009/0294906).
Regarding claim 12, Ma (Fig. 1) discloses a multi-level FRAM cell comprising: an upper metal line 60 (column 6, lines 1-2) and upper via 52; a lower metal line 46 (column 5, lines 30-33); and a tapered vertical ferroelectric capacitor with a first metal electrode 30 (column 5, lines 39-40) directly contacting to the upper via 52 and a second metal electrode (26, 50) (column 5, lines 36-40) directly contacting to the lower metal line 46.
Ma does not disclose the second metal electrode (26, 50) directly contacting to a lower via.
However, Suzuki (Fig. 1B) teaches an FRAM comprising: a lower metal line 32 and lower via 34; and a second metal electrode 2 of a ferroelectric capacitor directly contacting to the lower via 34.  Accordingly, it would have been obvious to modify the device of Ma by including a lower via and having the lower via directly contacting to the 
Regarding claims 13 and 16, Ma (Fig. 1) further discloses: the tapered vertical ferroelectric capacitor is composed of ferroelectric material 28 (column 5, lines 43-46) that has a tapered profile extending from a top of a trench to a bottom of the trench, positioned between the lower metal line and the upper metal line; and the lower via  and the upper via  are laterally offset from one another (as modified by Suzuki’s Fig. 1B) and each contact only a single electrode, and wherein the first metal electrode 30 and the second metal electrode (26, 50) are within a trench, each of which comprise a tapered profile, with a narrow section at an upper end of the trench and a wider section at a lower portion of the trench.
Regarding claim 18, Suzuki (Fig. 1B) further teaches: the tapered vertical ferroelectric capacitor is offset with respect to the upper via 62 and the lower via 34 such that the lower via 34 and the upper via 62 are laterally offset from one another.
Regarding claims 17 and 19, Ma does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Ma’s device both have the taped ferroelectric materials .
Claims 1-2, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US 2005/0067644) in view of Ozaki (US 2008/0079046).
Regarding claim 1, Zhuang (Fig. 1) discloses a structure, comprising: a first metallization feature (3, 7); a tapered ferroelectric capacitor comprising a first electrode 19 ([0006]) directly on a first sidewall of a ferroelectric material 11 ([0004]), a second electrode 19 directly on a second sidewall of the ferroelectric material 11 and ferroelectric material 11 between the first electrode and the second electrode, the first electrode 19 contacting the first metallization feature (3, 7); and a second metallization feature (3, 7) contacting the second electrode 19.
Zhuang does not disclose filling a remaining portion of a trench between the first and second electrodes with the ferroelectric material.
It is noted that the method of filling a remaining portion of a trench with the ferroelectric material after forming the first and second electrodes, is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Ozaki (Figs. 1, 5 and 6) teaches a method of forming a ferroelectric capacitor CFE ([0056]) by forming a first electrode 26 directly on a first sidewall of a trench, a second electrode 26 directly on a second sidewall of the trench and ferroelectric material 27 between the first electrode and the second electrode 26 and filling a remaining portion of the trench (see Fig. 6 and [0076]).  
Accordingly, it would have been obvious to modify the method of Zhuang by forming the first and second electrodes on the sidewalls of a trench and filling a remaining portion of a trench with the ferroelectric material (as taught by Ozaki) because it is a known alternative process that would produce the same vertical structures of the ferroelectric capacitor.  It appears that these changes in the method of forming the capacitor of Zhuang would produce no functional differences and therefore would have been obvious.  
Regarding claims 2 and 9-10, Zhuang (Fig. 1) further discloses: the ferroelectric material 11 has a tapered profile; the tapered ferroelectric capacitor is offset with respect to the first metallization feature (3, 7) and the second metallization feature (3, 7) such that the first metallization feature (3, 7) is laterally offset from the second metallization feature (3, 7); the first metallization feature (3, 7) directly contacts the first electrode 19; and the second metallization feature (3, 7) directly contacts the second electrode 19; and the tapered ferroelectric capacitor is vertical capacitor, and wherein: the vertical tapered ferroelectric capacitor is provided within the trench (as modified by Ozaki), the first electrode 19 extends from a bottom of the trench to a top of the trench; 
Regarding claims 4 and 6, Zhuang (Fig. 1) discloses the first metallization feature or via (3, 7) directly contacts the first electrode 19 from underneath the trench, and the second metallization feature or via (3, 7) directly contacts the second electrode 19, but Zhuang does not disclose the second metallization feature (3, 7) directly contacts the second electrode 19 from on top of the trench.
However, Ozaki (Figs. 1 and 2A) teaches the second metallization feature 34 directly contacts the second electrode 26 from on top of the trench.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to modify the device of Zhuang by forming the second metallization feature directly contacts the second electrode from on top of the trench in order to contact the second metallization feature to the upper interconnection level (as taught by Ozaki) according to the requirement of the integrated circuit layout. 
Regarding claims 7-8 and 11, Zhuang does not disclose the tapered ferroelectric capacitor has different polarization states/ multiple states and an electric field varies along a height of the vertical capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al and Ozaki as applied to claim 4 above and further in view of Seo et al (US 2020/0161250).
Neither Zhuang nor Ozaki disclose the doped high-k dielectric material is a hafnium based material.
However, Seo (Fig. 8) teaches a multi-level FRAM ([0029]) comprising a high-k ferroelectric material being a hafnium based material ([0029]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin. 
Claims 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US 2005/0067644) in view of Ozaki (US 2008/0079046) and Abe et al (US 5,155,573).
Regarding claim 12, Zhuang (Fig. 1) discloses a multi-level FRAM cell comprising: a first metallization feature (3, 7); a second metallization feature (3, 7); and a tapered vertical ferroelectric capacitor ([0005]) with a first metal electrode 19 directly contacting to the first metallization feature (3, 7) and a second metal electrode 19 directly contacting to the second metallization feature (3, 7).
Zhuang does not disclose the first metallization feature comprising an upper metal line and upper via, and the second metallization feature comprising a lower metal line and lower via.
However, Ozaki (Fig. 1) teaches an FRAM cell comprising an upper metal line 35 and upper via 34 and the upper via 34 directly contacting a first metal electrode 26, and Abe (Fig. 13) teaches an FRAM cell comprising a lower metal line 30 and lower via (i.e., half bottom portion of 35a) and the lower via directly contacting a second metal electrode 35a.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to modify the device of Zhuang by forming the first metallization feature and the second metallization feature with the structures as set forth above in order to provide an additional upper interconnection level (as taught by Ozaki) and an additional lower interconnection level (as taught by Abe) according to the requirements of the integrated circuit layout.  

Zhuang does not disclose filling a remaining portion of a trench between the first and second electrodes with the ferroelectric material.
It is noted that the method of filling a remaining portion of a trench with the ferroelectric material after forming the first and second electrodes, is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Ozaki (Figs. 1, 5 and 6) teaches a method of forming a ferroelectric capacitor CFE ([0056]) by forming a first electrode 26 directly on a first sidewall of a trench, a second electrode 26 directly on a second sidewall of the trench and ferroelectric material 27 between the first electrode and the second electrode 26 and filling a remaining portion of the trench (see Fig. 6 and [0076]).  
Accordingly, it would have been obvious to modify the method of Zhuang by forming the first and second electrodes on the sidewalls of a trench and filling a remaining portion of a trench with the ferroelectric material (as taught by Ozaki) because it is a known alternative process that would produce the same vertical structures of the ferroelectric capacitor.  It appears that these changes in the method of 
Regarding claims 15, 18 and 21, Zhuang (Fig. 1) further discloses: the ferroelectric material 11 is composed of a doped high-k dielectric material ([0004]); the tapered vertical ferroelectric capacitor is offset with respect to the first metallization feature (3, 7) and the second metallization feature (3, 7) such that the first and the second metallization features are laterally offset from one another; and the first metal electrode 19 directly contacts a first wall of a trench and has a tapered profile; the second metal electrode 19 directly contacts a second wall of the trench and has a tapered profile; a ferroelectric dielectric material 11 fills a remaining portion of the trench (as modified by process of Ozaki) between the first metal electrode and the second metal electrode, the ferroelectric dielectric material 11 has a tapered profile; and the tapered profile of the first metal electrode 19, the second metal electrode 19 and the ferroelectric dielectric material 11 extend from a bottom of the trench to a top of the trench.
Regarding claim 16, Zhuang (Fig. 1) discloses the first metallization feature (3, 7) and the second metallization feature (3, 7) are laterally offset from one another and each contact only a single electrode, and wherein the first metal electrode 19 and the second metal electrode 19 are within a trench (as modified by Ozaki’s Fig. 1), and each of which comprise a tapered profile.
Zhuang’s Fig. 1 does not disclose each of the first and second metal electrodes 19 comprising a narrow section at an upper end of the trench and a wider section at a lower portion of the trench.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 17 and 19, Zhuang does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Zhuang’s device both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions of having “the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor” are presumed to be inherent.
Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive.
A.  Rejection of claims 1-4, 6-8 and 10-11 under Ma et al
Applicant’s arguments, see pages 7-9 and 11, filed 12/10/2020, with respect to claims 1-4, 6-8 and 10-11 have been fully considered and are persuasive.  The rejection of these claims under Ma has been withdrawn. 
 
	B.  Rejection of claims 12 and 13 under Ma et al
	Independent claim 12
Applicant’s arguments with respect to claim(s) 12 (pages 9-10 of remark) have been considered but are moot because the new reference is applied in the new ground of rejection.
	Dependent claim 13
Applicant (page 11 of remark) argues that Ma’s Fig. 1 does not suggest the ferroelectric material has a taped profile extending from a top of a trench to a bottom of the trench because the adhesive layer 50 lining under the bottom of the trench.
As best understood, it seems Applicant argues that the taped ferroelectric material 28 in Fig. 1 of Ma does not suggest the invention as claimed because the taped ferroelectric material 28 does not contact the bottom of the trench.  However, this argument is not persuasive because the claim language require the taped ferroelectric material “extending… to a bottom of the trench” but does not require the taped ferroelectric material contacting the bottom of the trench.   

C.  Rejection of claims 1-19 under Ozaki ‘934 and Mikawa et al
Applicant’s arguments (pages 12-18 of remark) with respect to claim(s) 1-19 under Ozaki ‘934 or the combination of Mikawa and Ozaki ‘934 have been considered but are moot because the new references are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817